DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the central axis" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 7-10 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, deficiency from parent claim 6.
Claim 13 recites the limitation "the longitudinal central axis" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, deficiency from parent claim 6.
Claim 15 recites the limitation " the longitudinal central axis" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki [JP2009049040A].
Claim 1, Okazaki discloses a superconducting coil device comprising [see annotated figures 1(B)-1(B)]: a coil winding [10] with at least one turn of a superconducting strip conductor [11]; the coil winding defining a longitudinal axis [L]; wherein the strip conductor [11] has a first main face [one face 11y] and a second main face [the other face of 11y]; wherein the coil winding includes at least two turning regions [generally at 10b see annotated figures below] wherein the strip conductor is bent such that, the strip conductor has a distinct change of direction in a longitudinal direction and simultaneously changes the orientation of both the first main face and the second main face with respect to longitudinal direction axis [L] of the coil device [figures 1a-1c, in 10d and 10e the surface 11y rotates 180 degrees]; and the strip conductor [11] includes a longitudinal limb [10b-1, see annotated figures below] running parallel to the longitudinal axis [L] providing a run between the at least two turning regions [see annotated figures below].


    PNG
    media_image1.png
    1301
    982
    media_image1.png
    Greyscale

Claim 2, Okazaki discloses the coil device as claimed in claim 1, wherein the minimum bend radius of the strip conductor within the turning region is between 1 cm and 25 cm [11 is bent at a 16mm curvature; paragraph 0025].
Claim 3, Okazaki discloses the coil device as claimed in claim 1, further comprising a winding carrier [20]; wherein the at coil winding rests on the winding carrier in the turning region [10b-1, figures 3 and 5].
Claim 5, Okazaki discloses the coil device as claimed in claim 1, wherein the turning region comprises a spatially limited sub-region of the total circumference of the coil winding [figures 3 and 5].
Claim 6, as best understood, Okazaki discloses the coil device as claimed in claim 1, wherein the coil winding [10] includes: two longitudinal limbs [10b1] extending along the central axis of the coil device [20]; two axially terminal transverse limbs [10a] connecting the two longitudinal limbs to each other at their respective axial end regions [figures 1a-1c, 3 and 5]; and in transition regions [located between 10d and 10e] between the longitudinal limbs and the transverse limbs, a total of four turning regions [10b-1; figure 1a-1c].
Claim 8, as best understood, Okazaki discloses the coil device as claimed in claim 7, wherein the two longitudinal limbs [10b1] have a radial distance from the central axis [L] less than the corresponding radial distance of the two transverse limbs [10b; figure 1a].
Claim 10, as best understood, Okazaki discloses the coil device as claimed in claim 6, wherein the two longitudinal limbs [10a] are each curved in an S shape in their axial end regions [figures 1a-1c], such that the radial distance of the winding [10] from the central axis [L] in these end regions is altered with respect to the more inner portions [the radial distant from the center of 10a to the ends of 10a is smaller; figures 1a-1c].
Claim 13, as best understood, Okazaki discloses a winding carrier [20] for a three-dimensionally shaped coil winding [10], the winding carrier [20] comprising: a ring-shaped circumferential bearing contact surface [15] for flat bearing contact of a superconducting strip conductor [11, figures 2a and 2b]; and  wherein the bearing contact surface defines at least two turning regions [generally at 10b see annotated figures above]; in which the bearing contact surface is bent such that, in this turning region, it causes a distinct change of direction in a direction of a strip conductor in bearing contact in reference to the longitudinal axis and, at the same time, the orientation of the two main faces of the strip conductor in bearing contact changes with respect to the longitudinal central axis of the coil device [figures 1a-1c, 3 and 5]; and the bearing contact surface includes at least two longitudinal limbs [20d, 20f] running parallel to the longitudinal axis providing a run between the at least two turning regions for the strip conductor extending parallel to the longitudinal axis [figures 1a-1c, 3 and 5].
Claim 14, as best understood, Okazaki discloses winding carrier as claimed in claim 13, wherein the winding carrier [20] includes at least two segments [20a and 20b], in such a manner that it can subsequently be removed from a coil winding applied to it, wherein the coil winding retains the shape defined by the bearing contact surface [paragraph 0036].
Claim 15, a method for producing a superconducting coil winding, as claimed is inherent in the product structure of claim 13 above as disclosed by Okazaki.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki [JP2009049040A] in view of Frank et al. [US 2019/0267885].
Claim 4, Okazaki discloses the coil device as claimed in claim 1, with the exception of the strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip.
Frank et al. teaches a superconductor winding [31] with a strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [paragraph 0037].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the strip conductor of Frank et al. in the coil device of Okazaki since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11, Okazaki discloses a superconducting coil device comprising [figure 1]: a coil winding [10] with at least one turn of a superconducting strip conductor [11]; wherein the strip conductor [11] has a first main face [one face 11y] and a second main face [the other face of 11y]; wherein the coil winding includes at least two turning regions [generally at 10b, see annotated figures above] wherein the strip conductor is bent such that, in the turning region, the strip conductor has a distinct change of direction in a longitudinal direction and simultaneously changes the orientation of both the first main face and the second main face with respect to a longitudinal axis [L] of the coil device [figures 1a-1c, in 10b-1 the surface 11y rotates 180 degrees]; and the coil winding [10] includes at least two longitudinal limbs [10b-1, see annotated figures below ] running parallel to the longitudinal axis [L] providing a run between the at least two turning regions for the strip conductor extending parallel to the longitudinal axis [see annotated figures below].
Okazaki fails to teach the use of the coil in a rotor of an electric machine.
Frank et al. teaches a rotor [1] for an electrical machine [21], the rotor comprising a superconducting coil device comprising: a coil winding [3i] with at least one turn of a superconducting strip conductor [paragraph 0037]; wherein the strip conductor has a first main face [top surface] and a second main face [bottom surface].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the superconducting coil device of Okazaki in the rotor of the electric machine of Frank et al. since the simple substitution of one known element for another [in this case coil structure], producing a predictable result, renders the claim obvious.
Claim 12, Okazaki as modified discloses the rotor as claimed in claim 11, wherein Frank et al. teaches that the rotor is configured to realize a magnetic field having p poles, wherein p is equal to 2 or 4 [paragraph 0069; the rotor may form a p-pole magnetic field, wherein the number of poles p can be between 2 and 12, between 6 and 12, and in particular cases precisely 8].

Response to Arguments
Applicant’s arguments, filed 05/09/2022, with respect to currently amended Claims 1-3, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemann et al. [US 2004/0122638] have been fully considered and are persuasive.  The rejection(s) of Claims 1-3, 13 and 15 under Niemann et al. [US 2004/0122638] has been withdrawn. 
Applicant's arguments filed 05/09/2022 in regards to the claims rejected by Okazaki [JP2009049040A] have been fully considered but they are not persuasive. 
Applicant contends that Okazaki fails to disclose the newly amended claim language wherein “the strip conductor includes a longitudinal limb running parallel to the longitudinal axis providing a run between the at least two turning regions.”
“Similarly, the identified system in Okazaki shows no runs parallel to the longitudinal axis, but only arced runs between turning points. For at least these reasons, the cited references do not anticipate Independent Claim 1. Independent Claims 11 and 15 recite analogous limitations and are not anticipated, either. The remaining claims depend from these Independent Claims and are likewise allowable over the cited references.”
In response, Figure 1(B) of Okazaki clearly shows a longitudinal limb 11 of the strip conductor located orthogonal to coil axis L between turning regions 10b.  Therefore, the amended claim limitations are disclosed by Okazaki in Figueres 1(A) to 1(C).  Although Figure 1(A) may show limb 11 and arcing, Figure 1(B) clearly shows limb 11 is orthogonal to central axis L.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837